Per Curiam.

Defendants contend that the Court of Appeals was correct in dismissing the appeal for failure of plain*55tiffs to file timely notice of appeal therein. The record discloses that notice of appeal was filed in the Common Pleas Court 19 days after a motion for new trial was overruled. This was the only jurisdictional step required.
Defendants contend that plaintiffs failed to file their motion for new trial in the Common Pleas Court within the statutory time of ten days. The tenth day was Sunday. The notice was filed on the following day.
Defendants further contend that plaintiffs failed to file an appeal bond as required by Section 2505.06, Revised Code. The Court of Appeals was in error in dismissing the appeal and in not retaining it for hearing on appeal on questions of law. Bauer v. Grinstead, 142 Ohio St., 56.
The judgment of the Court of Appeals is reversed and the cause is remanded to that court for further proceedings according to law.

Judgment reversed.

Taft, C. J., Zimmerman, O’Neill, Griffith, Herbert and Gibson, JJ., concur.
Matthias, J., not participating.